UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE QUARTERLY PERIOD ENDEDMARCH 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 000-27147 CelLynx Group, Inc. (Exact name of registrant as specified in it charter) Nevada 95-4705831 (State or other jurisdiction of incorporation or (IRS Employer Identification organization) No.) 25910 Acero, Suite 370 Mission Viejo, California 92691 (Address of principal executive offices) (949) 305-5290 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Non-Accelerated Filer o Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date: 188,929,177 issued and outstanding as of May 13, 2011. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 31 2 Part I – FINANCIAL INFORMATION Item 1.Financial Statements CELLYNX GROUP, INC. CONSOLIDATED BALANCE SHEETS March 31, September 30, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - Inventory Prepaids and other current assets - TOTAL CURRENT ASSETS EQUIPMENT, net INTANGIBLE ASSETS, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued interest Accrued derivative liabilities Line of credit Advances for asset purchase agreement Convertible promissory notes, net of debt discount of $69,415 and $34,359 as of March 31, 2011 and September 30, 2010, respectively TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Series A preferred stock, $0.001 par value;100,000,000 shares authorized; nil shares issued and outstanding - - Common stock, $0.001 par value, 400,000,000 shares authorized; 188,929,177 and 171,752,572 shares issued and outstanding as of March 31, 2011 and September 30, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CELLYNX GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended March 31, 2011 March 31, 2010 March 31, 2011 March 31, 2010 (unaudited) (unaudited) (unaudited) (unaudited) Net Revenue $
